Exhibit 10.1

[g195271kci001.jpg]

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), is by and between Vyyo Inc., a
Delaware corporation (the “Company”), and Robert K. Mills (“Mills”).

In connection with Mills’ employment with the Company, the Company and Mills
desire to enter into this Agreement according to the terms and conditions set
forth below.

NOW, THEREFORE, the parties hereto hereby agree as follows:

1.                                       Employment Duties.

a.                                       General.  The Company hereby agrees to
employ Mills, and Mills hereby agrees to accept employment with the Company, on
the terms and conditions set forth below, which employment shall be effective as
of August 1, 2007 (the “Effective Date”).

b.                                      Company’s Duties.  The Company shall
allow Mills to, and Mills shall, perform responsibilities normally incident to
the position of Chief Financial Officer, commen­surate with his background,
education, experience and professional standing.  The Company shall provide
Mills with such office equipment, supplies, customary services and cooperation
suitable for the performance of his duties.

c.                                       Mills’ Duties.  Mills shall devote such
time as necessary to fully perform his services as Chief Financial Officer and
shall report directly to the Company’s Chief Executive Officer. The parties
acknowledge that Mills will perform his duties from the Company’s facility in
Norcross, Georgia, and shall be required to travel to the Company’s other
facilities, both domestic and international, as the Company’s business dictates.

2.                                       Term.    The initial term of this
Agreement is two years (the “Initial Term”).  There­after, this Agreement may be
renewed by Mills and the Company on such terms as the parties may agree to in
writing.  Absent written notice of termination of this Agreement given by one
party to the other party not less than 30 days prior to the end of the Initial
Term or any Renewal Term (as defined below), this Agreement will be
automatically renewed for a one-year extension (each such extension a “Renewal
Term” and the Initial Term together with any and all Renewal Terms, the
“Term”).  Notwithstanding the foregoing, this Agreement is subject to earlier
termination as provided herein.

  


--------------------------------------------------------------------------------


3.                                       Compensation.  Mills shall be
compensated as follows:

a.                                       Signing Bonus.  On the first payroll
date following the Effective Date, Mills shall receive a signing bonus of
Twenty-Five Thousand Dollars ($25,000).

b.                                      Salary.  Mills shall receive an annual
salary of Two Hundred Forty-Five Thousand Dollars ($245,000).  The Company
agrees to review the salary on or before December 31, 2007, and thereafter at
the end of each calendar year during the Term based upon Mills’ services and the
financial results of the Company, and to make such changes as may be determined
appropriate in the sole discretion of the Company’s Compensation Committee or
Board of Directors.  Mills’ annual salary shall be payable on a semi-monthly
basis, in accordance with the Company’s usual payroll practices.

c.                                       Bonus Compensation. During each
calendar year in the Initial Term, Mills may become eligible to receive an
annual cash bonus up to an aggregate of 60% of his then current salary based on
performance objectives to be agreed to by Mills and the Company’s Chief
Executive Officer.  The performance objectives will be established each year as
follows:  (i) for the 2007 calendar year, no later than 60 days following the
Effective Date; and (ii) for subsequent calendar years, no later than 60 days
following the start of such calendar years. The performance objectives for the
2007 and 2008 calendar years will be based, at least in part, on satisfaction
related to compliance with Section 404 of the Sarbanes-Oxley Act of 2002 (as it
applies to the Company) and development of a financial reporting package for the
Company’s executive management. Any bonus earned by Mills in a particular
calendar year will be paid by the Company in the manner and time period agreed
to by the parties.  The bonus shall be prorated should Mills’ employment
terminate prior to a full calendar year.

d.                                      Stock Options.  The Company’s management
will recommend to the Company’s Board of Directors or Compensation Committee
that Mills be granted a stock option to purchase 150,000 shares of the Company’s
capital stock at the next regularly scheduled quarterly meeting.  If approved,
the stock options would be granted with an exercise price equal to fair market
value of the Company’s common stock on the date of grant and would be governed
by the terms of an option agreement setting forth the vesting schedule of such
shares (standard four year vesting:  25% vests on one year anniversary of the
Effective Date, with remaining equal monthly installments over the successive 36
months).  If there is any conflict between this Agreement and the terms of the
option agreement, the terms of the option agreement will control.

e.                                       Paid Time-Off.  Mills shall accrue paid
time-off in accordance with the terms of the Company’s paid time-off policy. 
Mills shall be compensated at his usual rate of base compen­sation during any
such paid time-off.  Mills shall be entitled to paid holi­days as generally
given by the Company and shall receive sick leave or disability leave in
accordance with the terms of the Company’s standard sick leave or disability
leave policy.

f.                                         Benefits.  Mills and his dependents
shall be entitled to participate in any group plans or programs maintained by
the Company for any employees relating to group health, disability, life
insurance and other related benefits as in effect from time to time subject to
the terms and conditions of such plans. Mills shall also be entitled to director
and officer insurance in such amounts and coverage and such indemnification
provisions as are afforded other officers

2


--------------------------------------------------------------------------------


and directors of the Company.  The foregoing benefits shall be paid by the
Company.

g.                                      Expenses.  The Company shall reim­burse
Mills for his normal and reasonable expenses incurred for travel, entertainment
and similar items in promoting and carrying out the Company’s business in
accordance with the Company’s general policy as adopted from time to time.  In
addition, Mills shall be reimbursed for the reasonable costs associated with
cellular telephone usage and shall be entitled to reimbursement for such
reasonable continuing professional education, memberships and certifications as
are deemed normal and appropriate for executive officers as determined by the
Company.  As a condition of payment or reimbursement, Mills agrees to provide
the Company with copies of all available invoices and receipts, and otherwise
account to the Company in sufficient detail to allow the Company to claim an
income tax deduction for such paid item, if such item is deductible. 
Reimbursements shall be made on a monthly or more frequent basis in accordance
with the Company’s reimbursement policies then in effect.

4.                                       Confidentiality and Competitive
Activities.  Mills agrees to execute an the Company’s standard form of  employee
proprietary information and inventions agreement, which will include provisions
related to confidentiality of Company information, assignment of inventions,
non-competition and non-solicitation of customers and employees.

5.                                       Termination.

a.                                       Termination without Cause; Voluntary
Termination.  The Company may terminate this Agreement and Mills’ employment
hereunder without Cause (as defined below) and with or without prior review or
warning by providing 60 days prior written notice to Mills.  Mills may
volun­tarily terminate his employ­ment at any time upon 60 days’ prior written
notice to the Company.

b.                                      Termination for Cause.  The Company may
immedi­ately terminate Mills’ employment at any time for Cause.  Termin­ation
for Cause shall be effective from the receipt of written notice thereof to
Mills­ specifying the grounds for termination.  “Cause” shall be deemed to
include:  (i) Mills’ willful misconduct, or failure to perform, his material
duties provided that Mills is given written notice setting forth with reasonable
specificity such misconduct or failure and Mills fails to correct such behavior
within 30 days following receipt of notice; (ii) Mills’ conviction of a felony
offense or conviction for any unlawful act which would be materially detrimental
to the Company’s reputation, or a material act of dishonesty, moral turpitude,
fraud, embezzlement, misappropriation or financial dishonesty against the
Company; or (iii) Mills’ breach of any material provision of this Agreement or
breach of his employee proprietary information and inventions agreement. The
Company’s exercise of its rights to terminate with Cause shall be without
prejudice to any other remedies it may be entitled at law, in equity or under
this Agreement.

c.                                       Termination Upon Death or Disability. 
This Agree­ment shall automatic­ally terminate upon Mills’ death.  In addition,
if any disability or incapacity of Mills to perform his duties as the result of
any injury, sickness, or physical, mental or emotional condition continues for a
period of 30 days (excluding any accrued paid time-off) out of any 120 calendar
day period, the Company may terminate Mills’ employ­ment upon written notice. 
Payment of

3


--------------------------------------------------------------------------------


salary to Mills during any sick leave shall only be to the extent that Mills has
accrued paid time-off.

6.                                       Severance Payment Upon Termination of
Employment.  The severance payment set forth below shall be in addition to any
amounts owed to Mills as earned but unpaid wages through the date of termination
and accrued but unused vacation through the date of termination.

a.                                       Termination Without Cause.  If the
Company terminates this Agreement without Cause prior to the end of the Initial
Term, the Company shall pay Mills a severance payment equal to six months of his
annual salary (without bonus), payable over such period in accordance with the
Company’s usual payroll practices.  For the avoidance of doubt, the six months
of severance provided for in this Section 6(a) shall include the 60 days of
notice required by Section 5(a) regarding termination without Cause.

b.                                      Execution of Release.  Mills agrees that
Mills’ right to receive any severance payment is conditioned on the prior
execution by Mills of a binding general release (in such form as the Company may
determine) of any and all claims against the Company and any affiliates, and
their respective officers, directors, employees or other agents.

7.                                       Compensation Upon a Change of Control.

a.                                       Change of Control Termination.  Upon a
Change of Control Termination (as defined below), Mills shall be entitled to the
following compensation:

(i)                                     Cash Payment.  In lieu of any severance
payment described above in Section 6, payment in cash of an amount equal to the
sum of one times Mills’ then current annual salary as in effect for the calendar
year in which the Change of Control Termination occurs, payable in accordance
with the Company’s usual payroll practices.

(ii)                                  Stock Options.  Any stock options granted
to Mills that are outstanding immediately prior to but are not vested as of the
date of the Change of Control Termination shall become 100% vested as of the
date of the Change of Control Termination.

(iii)                               Benefits.  For a period of one year
following Mills’ date of termination, the continuation of the same or comparable
life, health, disability, vision, hospitalization, dental and other insurance
coverage (including equivalent coverage for Mills’ spouse and dependent
children) as Mills was receiving immediately prior to the Change of Control.

b.                                      Offer of Employment with Successor.  If
upon a Change of Control Mills is offered employment by the Company’s successor
with responsibilities substantially similar to that contemplated by this
Agreement and Mills does not accept such offer, 33.3% of the stock options
granted to Mills that are outstanding immediately prior to but are not vested as
of the date of the Change of Control shall become vested as of the date of the
Change of Control.

4


--------------------------------------------------------------------------------


c.                                       Employment with Successor.  If upon a
Change of Control Mills accepts employment with the Company’s successor with
responsibilities substantially similar to that contemplated by this Agreement,
33.3% of the stock options granted to Mills that are outstanding immediately
prior to but are not vested as of the date of the Change of Control shall become
vested as of the date of the Change of Control. If Mills terminates his
employment for Good Reason (as defined below) with the Company’s successor on or
after the 6-month anniversary of commencement of such employment, all remaining
stock options granted to Mills that are outstanding immediately prior to but are
not vested as of the date of his termination for Good Reason shall become vested
as of the date of such termination.

d.                                      For the purposes of this Section,
“Change of Control” means the occurrence of any of the following events:

(i)                                     any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended)
becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing 50% or more of
the then outstanding shares of the Company’s common stock or the total voting
power represented by the Company’s then outstanding voting securities (other
than pursuant to a Business Combination which is covered by clause (iii) below);

(ii)                                  the consummation of the sale or other
disposition (including in whole or in part through licensing arrangement(s)) of
all or substantially all of the Company’s assets, other than sales, other
dispositions or licenses of assets made to a parent or a wholly-owned subsidiary
of the Company, or an entity under common control with the Company;

(iii)                               the consummation of a reorganization,
merger, statutory share exchange or consolidation or similar transaction
involving the Company or the acquisition of assets or stock of another entity by
the Company or any of its subsidiaries, or a series of related such transactions
(each, a “Business Combination”), in each case unless following such Business
Combination (A) the voting securities of the Company outstanding immediately
prior thereto continue to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any entity (a
“Parent”) that, as a result of such transaction, owns the Company or the
surviving entity or all or substantially all of the Company’s or surviving
entity’s assets directly or through one or more subsidiaries) at least 50% of
the total voting power represented by the Company’s voting securities or such
surviving entity or Parent outstanding immediately after such Business
Combination; and (B) no person (excluding any entity resulting from such
Business Combination or a Parent or any employee benefit plan (or related trust)
of the Company or such entity resulting from such Business Combination or
Parent) beneficially owns, directly or indirectly, 50% or more of, respectively,
the then-outstanding shares of common stock of the entity resulting from such
Business Combination or the total voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership in excess of
50% existed prior to the Business Combination; or

(iv)                              approval by the Company’s stockholders of a
complete liquidation or dissolution of the Company other than in the context of
a transaction or series of related transactions that would not constitute a
Change of Control under clause (iii) above.

5


--------------------------------------------------------------------------------


e.                                       For the purposes of this Section, a
“Change of Control Termination” shall mean a termination of employment within
one year following a Change of Control where the Company or a party effecting a
Change of Control of the Company terminates Mills’ employment without Cause,
other than as the result of Mills’ death or disability.

f.                                         For the purposes of this Section,
“Good Reason” shall exist if Mills terminates his employment within 60 days of
the occurrence of any of the following:  (i) a material adverse change in his
position or title; or (ii) a reduction in his base salary from that provided in
this Agreement unless the reduction affects all employees generally.

8.                                       Corporate Opportunities.

a.                                       Duty to Notify.  In the event that
during the Term Mills shall become aware of any business opportunity directly
related to any of the Company’s businesses, Mills shall promptly notify the
Company’s Board of Directors of such opportunity.  Mills shall not appropriate
for himself or for any other person other than the Company, or any affiliate of
the Company, any such opportunity unless, as to any particular opportunity, the
Board of Directors fails to take appropriate action within 30 days.  Mills’ duty
to notify the Company and to refrain from appropriating all such opportunities
for 30 days shall neither be limited by, nor shall such duty limit, the
application of the general law of Georgia relating to the fiduciary duties of an
agent or employee.

b.                                      Failure to Notify.  In the event that
Mills fails to notify the Company of, or so appropriates, any such opportunity
without the express written consent of the Company, Mills shall be deemed to
have violated the provisions of this Section notwith­standing (i) the capacity
in which Mills shall have acquired such opportunity; or (ii) the probable
success in the Company’s hands of such opportunity.

9.                                       Miscellaneous.

a.                                       Entire Agreement.  This Agreement
constitutes the entire agreement and understanding between the parties with
respect to the subject matters herein, and supersedes and replaces any prior
agreements and understandings, whether oral or written between them with respect
to such matters.  The provisions of this Agreement may be waived, altered,
amended or repealed in whole or in part only upon the written consent of both
parties to this Agreement.

b.                                      No Implied Waivers.  The failure of
either party at any time to require performance by the other party of any
provision hereof shall not affect in any way the right to require such
per­form­ance at any time thereafter, nor shall the waiver by either party of a
breach of any provision hereof be taken or held to be a waiver of any subsequent
breach of the same provision or any other provision.

c.                                       Personal Services.  It is understood
that the services to be performed by Mills hereunder are personal in nature and
the obligations to perform such services and the conditions and covenants of
this Agreement cannot be assigned by Mills.  This Agreement shall inure to the
benefit of and bind the successors and assigns of the Company.

6


--------------------------------------------------------------------------------


d.                                      Severability.  If for any reason any
provision of this Agreement shall be determined to be invalid or inoperative,
the validity and effect of the other provisions hereof shall not be affected
thereby.

e.                                       Applicable Law.  This Agreement shall
be governed by and construed in accordance with the laws of the State of Georgia
without regard to conflict of law principles.

f.                                         Notices.  All notices, requests,
demands, instruc­tions or other communications required or permitted to be given
under this Agreement shall be in writing and shall be deemed to have been duly
given upon delivery, if delivered personally, or if given by prepaid telegram,
or mailed first-class, postage prepaid, registered or certified mail, return
receipt requested, shall be deemed to have been given 72 hours after such
delivery, if addressed to the other party at the addresses as set forth on the
signature page below.  Either party hereto may change the address to which such
communications are to be directed by giving written notice to the other party
hereto of such change in the manner above provided.

{remainder of page intentionally left blank}

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
listed below.

 

VYYO INC.

ROBERT K. MILLS

6625 The Corners Parkway, Suite 100

6625 The Corners Parkway, Suite 100

Norcross, Georgia 30092

Norcross, Georgia 30092

 

 

 

By:

/s/ Wayne H. Davis

 

/s/ Robert K. Mills

 

Wayne H. Davis, Chief Executive Officer

 

(Signature)

 

 

Date: June 28, 2007

Date: June 28, 2007

**SIGNATURE PAGE TO EMPLOYMENT AGREEMENT**

8


--------------------------------------------------------------------------------